                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 19-1626 CJC (FFM)                                           Date   October 15, 2019
 Title             ULISES ZABALETA LANZ v. KEVIN MCALEENAN, et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                 James Munoz                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                         None Present                                          None Present
 Proceedings:                 (IN CHAMBERS) ORDER

      On October 11, 2019, respondent filed a notice that petitioner has been released
from immigration custody. Respondent requests that the action be dismissed as moot
because petitioner has already received the only relief he seeks in this action, i.e., release
from immigration custody. Under these circumstances, the Court orders petitioner to
show cause within 21 days of the date of this order why the petition should not be
dismissed without prejudice for mootness. A request for entry of dismissal without
prejudice will constitute a sufficient response to this order to show cause.



                                                                                                 :
                                                               Initials of Preparer            JM




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
